     Case 1:20-cv-00317-NONE-JDP Document 18 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANDRE RENEE SCOTT,                               No. 1:20-cv-00317-NONE-JDP
11                        Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DENY
12           v.                                        PLAINTIFF’S MOTIONS FOR EMERGENCY
                                                       DECLARATORY AND INJUNCTIVE
13    E. PARKS, et al.,                                RELIEF
14                        Defendants.                  (Doc. Nos. 2, 8, 11)
15

16          Plaintiff Andre Renee Scott, a state prisoner, proceeds without counsel in this civil rights

17   action brought under 42 U.S.C. § 1983. The court has referred this matter to a magistrate judge

18   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On March 25, 2020, the assigned magistrate judge issued findings and recommendations,

20   recommending that the court deny plaintiff’s motions for emergency declaratory and injunctive

21   relief. (Doc. No. 11.) On May 11, 2020, after being granted an extension of time to do so,

22   plaintiff filed objections to the pending findings and recommendations. (Doc. No. 14.)

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

25   including plaintiff’s objections, the court finds the pending findings and recommendations to be

26   supported by the record and proper analysis.

27          Plaintiff objects to the pending findings and recommendations on the grounds that he took

28   the appropriate steps to address his serious medical needs through the administrative inmate
                                                       1
     Case 1:20-cv-00317-NONE-JDP Document 18 Filed 09/18/20 Page 2 of 2

 1   appeal process and requested off-site medical attention. (Doc. No. 14 at 2.) Plaintiff further

 2   explains the appropriate treatment for a periapical abscess, which requires oral surgery or a root

 3   canal. (Id. at 3.) In his objections, plaintiff claims that Tina Lawrence, HPM, informed him that

 4   “there are no endodontists available to serve SATF patients” in response to plaintiff’s request for

 5   immediate access to address his broken tooth and to remove a broken file lodged in his tooth. (Id.

 6   at 2, 10.) Plaintiff was informed that his case was referred to “SATF’s Dental Authorization

 7   Review Committee for treatment by an outside provider.” (Id. at 10.) The Health Care

 8   Correspondence and Appeals Branch denied intervention twice, stating that plaintiff’s “dental

 9   condition will continue to be monitored with care provided in accordance with [plaintiff’s] Dental

10   Priority Classification.” (Id. at 4, 12–13, 15–16.)

11          As to plaintiff’s objections, the court agrees with the magistrate judge’s findings that

12   plaintiff has failed to show that he is likely to succeed on the merits of his claims. While the

13   court is sympathetic to plaintiff’s medical situation, plaintiff faces a high bar, especially on a

14   motion for a preliminary injunction, to show defendants have been deliberately indifferent to his

15   serious medical condition. See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004); City of

16   Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). Based upon the showing made at this stage of the

17   case, plaintiff’s objections do not call into question the appropriateness of the conclusion reached

18   in the pending findings and recommendations.

19          Accordingly, IT IS ORDERED that:

20          1.      The findings and recommendations issued by the magistrate judge on March 25,

21                  2020 (Doc. No. 11), are ADOPTED IN FULL;

22          2.      Plaintiff’s motions for emergency declaratory and injunctive relief (Doc. Nos. 2, 8)

23                  are DENIED; and
            3.      The matter is referred back to the magistrate judge for further proceedings.
24

25   IT IS SO ORDERED.

26      Dated:     September 17, 2020
                                                           UNITED STATES DISTRICT JUDGE
27

28
                                                           2
